DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed April 23, 2020 has been entered. 
Claims 1-44 are pending in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-15, 18, 21-26, 29, 32-37, 40 and 43-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wirth et al. (U.S. Patent Application Publication No. 2020/0059821 A1), hereinafter referred to as Wirth.

Regarding claim 1, Wirth discloses: A method of wireless communication performed by a wireless communication device (Paragraph [0011]: “Other examples for serving a UE by multiple transmission links may use a plurality of base stations using different radio access technologies (RATs). For example, base stations operating in accordance with LTE and 5G/NR (new radio) may be used for implementing the respective base stations. This is also referred to as inter-RAT or multi-RAT (dual) connectivity. FIG. 6A-C shows schematic representations of examples for inter-RAT connectivity using LTE-base stations and 5G/NR base stations. In FIG. 6(A) and in FIG. 6(B) the primary base stations are LTE base stations and the secondary base stations are 5G/NR base stations. In FIG. 6(A) the core network is defined by LTE, whereas in FIG. 6(B) the core network is defined by 5G/NR. In FIG. 6(C) a network scenario is depicted in which the primary base station is a 5G/NR base station coupled to a 5G/NR core network, and the secondary base station is a LTE base station. Rather than providing one or more base stations using different mobile communication standards, instead or in addition other access points may be combined, for example, access points in accordance with IEEE 802.11, IEEE 
Paragraph [0012]: “In the scenario described above with reference to FIG. 1 to FIG. 6A-C, data packets to be communicated between respective entities of the radio access network, like the base stations and a mobile user equipment, may include user data or control data. However, the communication may not be reliable enough for specific services, for example due to the varying channel quality between the UE and the base station. Conventionally, this problem is addressed by implementing a retransmission process, like a HARQ (hybrid automatic repeat request) process, so that one or more of the entities in the communication at which a data packet was not received/successfully decoded, e.g., due to a varying channel quality, may request a retransmission. The transmitting or sending entity may provide for a retransmission of the data packet, once the HARQ messaging was completed. This allows for a reliable transmission of the data packet, but additional time is needed for the retransmission. Further, the number of retransmission is typically limited, e.g. in LTE there are eight asynchronous HARQ processes for a downlink (DL) FDD. This limits the performance with respect to reliability and low latency.”
The Examiner finds the base station utilizing 5G/NR (new radio) to perform an initial transmission and subsequent HARQ retransmission of a data packet as disclosed in Wirth teaches the claimed “wireless communication performed by a wireless communication device”.), comprising:
performing a first transmission of a communication that is encoded using a polar coding technique (Paragraph [0206]: “In case the second physical resource is from a different RAT, not only the resource mapping and the access technology may be different, but also the common processing. For example, the different RATs may use different coding schemes. For example, 5G/NR may support LDPC and polar codes, while LTE is based on turbo encoding.”

The Examiner finds the base station utilizing 5G/NR (new radio) to perform an initial transmission of a data packet 5G/NR using a polar coding scheme as disclosed in Wirth teaches the claimed “performing a first transmission of a communication that is encoded using a polar coding technique”.); and
performing at least one retransmission of the communication,
wherein more resources are allocated for the at least one retransmission than for the first transmission, and
wherein the at least one retransmission includes an incremental redundancy version of the communication and a version of the communication for Chase combination
(Paragraph [0045]: “In accordance with embodiments, a novel HARQ processing may be applied in case, despite the inventive packet redundancy/duplication approach, a data packet is not received/decodable at the receiver. The HARQ process may be performed only on a primary or another predefined carrier or it may be performed with regard to the packet stream which has 
Paragraph [0048]: “In accordance with advantageous embodiments, the inventive packet redundancy/duplication approach may be implemented using carrier aggregation including a packet redundancy/duplication on the MAC level of the RAN protocol stack. In accordance with other embodiments, dual connectivity may be implemented with a packet redundancy/duplication on the PDCP layer or on both the PDCP layer and the MAC layer if one or more of the base stations also applies carrier aggregation. Dual connectivity may include entities using the same radio access technology which is referred to as single RAT connectivity implementing, for example, only LTE entities, only 5G/NR entities or the like. In accordance with other embodiments, different radio access technologies may be used for the different entities which is referred to as multi-RAT conductivity combining, e.g., entities in accordance with 5G/NR and LTE or any combination of known and future standards.”
The Examiner finds the HARQ retransmission process being applied on all physical links in parallel to achieve maximum robustness as disclosed in Wirth teaches the claimed “performing at least one retransmission of the communication, wherein more resources are allocated for the at least one retransmission than for the first transmission”.
.

Regarding claim 2, Wirth discloses: The method of claim 1, wherein the at least one retransmission is decodable without the first transmission (Paragraph [0045]: “In accordance with embodiments, a novel HARQ processing may be applied in case, despite the inventive packet redundancy/duplication approach, a data packet is not received/decodable at the receiver. The HARQ process may be performed only on a primary or another predefined carrier or it may be performed with regard to the packet stream which has been decoded faster. The HARQ process may also be applied on all physical links in parallel to achieve maximum robustness In accordance with further embodiments, the HARQ retransmission process, if needed, may be implemented such that, when considering the originally transmitted versions of the packet, not the same versions thereof are retransmitted. Rather, other redundancy versions may be transmitted in the retransmission, for example for implementing an incremental redundancy HARQ process. In accordance with other embodiments, a chase combining HARQ process may be applied to cause a retransmission of the same/original information. Also any combination of chase combining and incremental redundancy may be allowed, e.g. chase combining over multiple links via packet duplication and incremental redundancy in the time domain via parallel packet redundancy transmission.”
The Examiner finds the HARQ retransmission process transmitting different versions of the originally transmitted versions of the packet during an incremental redundancy HARQ process as disclosed in Wirth teaches the claimed “wherein the at least one retransmission is decodable without the first transmission.” Specifically, the different versions of the originally .

Regarding claim 3, Wirth discloses: The method of claim 1, wherein a value of the first transmission of the communication is different than a value of the incremental redundancy version of the communication (Paragraph [0045]: “In accordance with embodiments, a novel HARQ processing may be applied in case, despite the inventive packet redundancy/duplication approach, a data packet is not received/decodable at the receiver. The HARQ process may be performed only on a primary or another predefined carrier or it may be performed with regard to the packet stream which has been decoded faster. The HARQ process may also be applied on all physical links in parallel to achieve maximum robustness In accordance with further embodiments, the HARQ retransmission process, if needed, may be implemented such that, when considering the originally transmitted versions of the packet, not the same versions thereof are retransmitted. Rather, other redundancy versions may be transmitted in the retransmission, for example for implementing an incremental redundancy HARQ process. In accordance with other embodiments, a chase combining HARQ process may be applied to cause a retransmission of the same/original information. Also any combination of chase combining and incremental redundancy may be allowed, e.g. chase combining over multiple links via packet duplication and incremental redundancy in the time domain via parallel packet redundancy transmission.”
The Examiner finds the HARQ retransmission process transmitting different versions of the originally transmitted versions of the packet during an incremental redundancy HARQ process as disclosed in Wirth teaches the claimed “wherein a value of the first transmission of the communication is different than a value of the incremental redundancy version of the communication.”).

The method of claim 1, wherein the version of the communication for Chase combination is a repetition of the first transmission of the communication (Paragraph [0045]: “In accordance with embodiments, a novel HARQ processing may be applied in case, despite the inventive packet redundancy/duplication approach, a data packet is not received/decodable at the receiver. The HARQ process may be performed only on a primary or another predefined carrier or it may be performed with regard to the packet stream which has been decoded faster. The HARQ process may also be applied on all physical links in parallel to achieve maximum robustness In accordance with further embodiments, the HARQ retransmission process, if needed, may be implemented such that, when considering the originally transmitted versions of the packet, not the same versions thereof are retransmitted. Rather, other redundancy versions may be transmitted in the retransmission, for example for implementing an incremental redundancy HARQ process. In accordance with other embodiments, a chase combining HARQ process may be applied to cause a retransmission of the same/original information. Also any combination of chase combining and incremental redundancy may be allowed, e.g. chase combining over multiple links via packet duplication and incremental redundancy in the time domain via parallel packet redundancy transmission.”
The Examiner finds the chase HARQ retransmission process causing a retransmission of the same/original information as disclosed in Wirth teaches the claimed “wherein the version of the communication for Chase combination is a repetition of the first transmission of the communication.”).

Regarding claim 7, Wirth discloses: The method of claim 1, wherein the at least one retransmission includes multiple versions of the communication for Chase combination (Paragraph [0045]: “In accordance with embodiments, a novel HARQ processing may be applied in case, despite the inventive packet redundancy/duplication approach, a data packet is 
The Examiner finds the HARQ retransmission process including a combination of chase combining and incremental redundancy to cause transmission of different versions of the originally transmitted versions of the packet as disclosed in Wirth teaches the claimed “wherein the at least one retransmission includes multiple versions of the communication for Chase combination.”).

Regarding claim 10, Wirth discloses: The method of claim 1, wherein the first transmission of the communication and the at least one retransmission of the communication are for a hybrid automatic repeat request (HARQ) operation (Paragraph [0045]: “In accordance with embodiments, a novel HARQ processing may be applied in case, despite the inventive packet redundancy/duplication approach, a data packet is not received/decodable at the receiver. The HARQ process may be performed only on a primary or another predefined carrier or it may be performed with regard to the packet stream which has been decoded faster. The HARQ process may also be applied on all physical links in parallel to 
The Examiner finds the HARQ retransmission process including a combination of chase combining and incremental redundancy to cause transmission of different versions of the originally transmitted versions of the packet as disclosed in Wirth teaches the claimed “wherein the first transmission of the communication and the at least one retransmission of the communication are for a hybrid automatic repeat request (HARQ) operation.”).

Regarding claim 11, Wirth discloses: The method of claim 1, wherein the communication is an ultra-reliable low latency communication, and wherein the first transmission and the at least one retransmission are to achieve a latency threshold associated with the ultra-reliable low latency communication (Paragraph [0035]: “In accordance with the inventive packet redundancy/duplication approach the performance of services requiring a reliable transmission of data packets without increase in latency, like URLLC services, may be improved. The processing of the data packets may be configured in certain layers of the radio access network protocol stack, for example in the PDCP layer when using dual connectivity or multi connectivity, or in the MAC layer when implementing carrier aggregation. Thus, in accordance with embodiments, packet redundancy/duplication is performed at the PDCP or at the MAC layer of the RAN protocol architecture so as to increase 
The Examiner finds the inventive packet redundancy/duplication and HARQ retransmission process to cause ultra-low latencies of 1 ms or less on a packet level as disclosed in Wirth teaches the claimed “wherein the communication is an ultra-reliable low latency communication, and wherein the first transmission and the at least one retransmission are to achieve a latency threshold associated with the ultra-reliable low latency communication.”).

Regarding claim 12, Wirth discloses: A wireless communication device (computer system 30), comprising:
a memory (Paragraph [0274]: “The computer system 300 includes a main memory 306, e.g., a random access memory (RAM), and a secondary memory 308, e.g., a hard disk drive and/or a removable storage drive.”); and
one or more processors (processor 302. Paragraph [0274]: “Various elements and features of the present invention may be implemented in hardware using analog and/or digital circuits, in software, through the execution of instructions by one or more general purpose or special-purpose processors, or as a combination of hardware and software.”) operatively coupled to the memory, the memory and the one or more processors configured to:
perform a first transmission of a communication that is encoded using a polar coding technique; and
perform at least one retransmission of the communication, wherein more resources are allocated for the at least one retransmission than for the first transmission, and wherein the at least one retransmission includes an incremental redundancy version of the communication and a version of the communication for Chase combination.
(The Examiner finds the claimed “perform[ing]” limitations are similar to the limitations of claim 1 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 1.)

Regarding claim 13, the limitations herein are similar to the limitations of claim 2 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 2.

Regarding claim 14, the limitations herein are similar to the limitations of claim 3 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 3.

Regarding claim 15, the limitations herein are similar to the limitations of claim 4 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 4.

Regarding claim 18, the limitations herein are similar to the limitations of claim 7 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 7.



Regarding claim 22, the limitations herein are similar to the limitations of claim 11 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 11.

Regarding claim 23, Wirth discloses: A non-transitory computer-readable medium storing instructions for wireless communication (Paragraph [0274]: “Various elements and features of the present invention may be implemented in hardware using analog and/or digital circuits, in software, through the execution of instructions by one or more general purpose or special-purpose processors, or as a combination of hardware and software . . . The computer system 300 includes a main memory 306, e.g., a random access memory (RAM), and a secondary memory 308, e.g., a hard disk drive and/or a removable storage drive.”), comprising:
one or more instructions that, when executed by one or more processors of a wireless communication device, cause the one or more processors (processor 302) to: 
perform a first transmission of a communication that is encoded using a polar coding technique; and
perform at least one retransmission of the communication, wherein more resources are allocated for the at least one retransmission than for the first transmission, and wherein the at least one retransmission includes an incremental redundancy version of the communication and a version of the communication for Chase combination.


Regarding claim 24, the limitations herein are similar to the limitations of claim 2 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 2.

Regarding claim 25, the limitations herein are similar to the limitations of claim 3 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 3.

Regarding claim 26, the limitations herein are similar to the limitations of claim 4 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 4.

Regarding claim 29, the limitations herein are similar to the limitations of claim 7 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 7.

Regarding claim 32, the limitations herein are similar to the limitations of claim 10 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 10.



Regarding claim 34, Wirth discloses: An apparatus (Paragraph [0274]: “Various elements and features of the present invention may be implemented in hardware using analog and/or digital circuits, in software, through the execution of instructions by one or more general purpose or special-purpose processors, or as a combination of hardware and software . . . The computer system 300 includes a main memory 306, e.g., a random access memory (RAM), and a secondary memory 308, e.g., a hard disk drive and/or a removable storage drive.”), comprising:
means for performing a first transmission of a communication that is encoded using a polar coding technique; and
means for performing at least one retransmission of the communication, wherein more resources are allocated for the at least one retransmission than for the first transmission, and wherein the at least one retransmission includes an incremental redundancy version of the communication and a version of the communication for Chase combination.
(The Examiner finds the claimed “performing” limitations are similar to the limitations of claim 1 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 1.)

Regarding claim 35, the limitations herein are similar to the limitations of claim 2 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 2.



Regarding claim 37, the limitations herein are similar to the limitations of claim 4 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 4.

Regarding claim 40, the limitations herein are similar to the limitations of claim 7 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 7.

Regarding claim 43, the limitations herein are similar to the limitations of claim 10 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 10.

Regarding claim 44, the limitations herein are similar to the limitations of claim 11 and thus, the Examiner finds Wirth discloses these limitations for the same reasons as set forth above in claim 11.

Allowable Subject Matter
Claims 5-6, 8-9, 16-17, 19-20, 27-28, 30-31, 38-39 and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.